 

 

Exhibit 10.1

 

(BGREEN PARTNERS LOGO) [vo002_v1.jpg]

 

EXCLUSIVE DISTRIBUTION and LICENSING AGREEMENT

 

THIS AGREEMENT is made and effective as of November 19, 2019 (the “effective
date”) by and between BgreeN Partners, Inc., a California Corporation
(hereinafter referred to as “Supplier”), and Vet Online Supply Inc., a Florida
Corporation (hereinafter referred to as “Exclusive Distributor”).

 

RECITALS

 

This Agreement is entered into in view of the facts and under the circumstances
set forth below:

 

1.Supplier is engaged in the manufacture and sale of a certain product specified
below in Section II, paragraph 1 and further in Exhibit A (hereinafter further
defined as the “Product”).

 

2.Distributor desires to act as a “Private-Label” distributor for Supplier’s
product which will be produced under a private label, specifically for
Distributor.

 

3.Distributor accepts the terms and conditions of this Agreement as governing
its distribution agreement with Supplier.

 

4.The Supplier and Vet Online Supply Inc. acknowledge that upon consummation of
the transaction contemplated hereunder said Agreement, Supplier will assign the
License, and provide the manufactured product, valued at Four Million Dollars
($4,000,000). As consideration for the Licensing Fee during a 5 year term. Vet
Online Supply Inc. shall issue, or cause to be issued Four Hundred Thousand
(400,000) shares of Series A Preferred Stock (“Shares”) at a value of $10 per
share and PAR (.001) of Vet Online Supply Inc., a Florida corporation
(“Company”, “VTNL”). Supplier and Vet Online Supply Inc. have agreed to
designate the stock in in the name of Optempus Investments, LLC a California
LLC, which owns Bgreen Partners Inc.

 

 

APPOINTMENT

 

1.Product Definition: The Product is defined in Exhibit A, and includes CBD
Extraction Equipment in commercial and private cannabis industries.

 

2.Appointment for Use in Commercial and Private Agricultural Industries:
Supplier hereby appoints Distributor as a “Private-Label” distributor for the
sale, marketing, promotion, and distribution of the Product; and Supplier hereby
grants to Distributor, and Distributor hereby accepts, subject to the provisions
of the Agreement, the right to sell the Product created under this Agreement.

 

3.Right to Appoint Sub-Distributors: Supplier’s appointment of Distributor for
the Product includes the right of Distributor to appoint sub-distributors and/or
dealers, as is deemed appropriate, in its sole discretion, to carry out the
purpose of this Agreement, so as long as the Supplier has not been previously
engaged with any sub-distributor.

 

4.Responsibilities of Distributor:

 

a.Supplier shall have primary responsibility for the design and production of
the Product. Supplier shall also have primary responsibility for the approval,
at the Distributor’s cost, the design and production of all collateral marketing
material. Supplier shall have final review of all label and marketing material
content.

 

b.Distributor shall have primary responsibility for and shall devote its best
efforts to the distribution, sale, marketing, promotion, and maintenance of the
Product. In furtherance of the foregoing responsibilities of Distributor, but
not limited thereof, Distributor agrees that:

 

i.Distributor will use its best efforts to develop demand for and sell the
Product and will maintain an adequate sales organization and other facilities
sufficient therefore;

 

ii.Distributor will provide prompt handling of all inquiries, orders, and
shipments; however, the Supplier will respect and not market any of the
Distributor’s buyers during the term of this Agreement. A buyer is an entity
that has submitted a purchase order to the Distributor.

 

iii.Distributor will follow up and contact any prospective leads which are
referred to the Distributor; and

 

iv.Distributor will deliver the Product so as to meet the reasonably anticipated
needs of its customers during the term of this Agreement.

 

 

c.Distributor shall keep Supplier informed of its activities in connection with
the distribution, sale, marketing, and promotion, servicing, and maintenance of
the Product, including requirements of existing and potential customers.
Distributor shall further keep Supplier informed as to all matters known to it
which are likely to affect sales of the Product and Distributor’s other
activities in connection therewith, including, but not limited to, the
activities of competitors and government regulations which might affect sales of
the Product.

 

5.Responsibilities of Supplier

 

a.Supplier shall apply its best efforts to fulfill all orders received from
Distributor for the Product.

 

b.Distributor acknowledges that it is satisfied with the quality of the Product,
and Supplier agrees to maintain its present standards of quality of the Product
sold to Distributor hereunder.

 

c.Supplier may alter the formula or specifications for the Product covered by
this Agreement and will obtain written acknowledgement from the Distributor.

 

TERM; TERMINATION

 

1.Term; Extension: Subject to the provisions set forth below regarding
termination, the initial term of this Agreement shall be five (5) years from the
effective date. Subject also to the termination provisions set forth below, the
term of this Agreement will be extended automatically on the yearly anniversary
of the Agreement for another five (5) year periods, unless Distributor provides
written notice to the Supplier at least six (6) months prior to the expiration
of the initial term or any extension thereof of its intent not to renew the
Agreement.

 

 

2.Termination: Without prejudice to any accrued rights and /or liabilities
between the parties, a party shall have the right to terminate this Agreement
prior to its expiration in accordance with the following provisions:

 

a.Following the initial five year term, Distributor may terminate this Agreement
without cause upon six (6) months written notice to the other party.

 

b.If either party hereto goes into liquidation, voluntary or otherwise, or goes
into bankruptcy or makes an assignment for the benefit of creditors or in the
event of a receiver being appointed for its property or any part thereof, this
Agreement shall terminate forthwith.

 

c.If either party shall commit any substantial breach of this Agreement which
has not been remedied within thirty (30) days after written notice thereof has
been given by the other party, the non-breaching party shall be entitled to give
a written notice to terminate this Agreement and this Agreement shall terminate
thirty (30) days after the date of such notice of termination.

 

3.Rights and Obligations Upon Expiration of Termination: Upon the expiration or
early termination of this Agreement for any reason:

 

a.Distributor shall cease representing itself as a distributor of the Product or
any of Supplier’s products, and shall promptly return to Supplier all
information, literature, documents and/or materials supplied by Supplier
relating to the Product.

 

b.Distributor agrees to cooperate with Supplier in referring inquiries
Distributor receives regarding the Product to Supplier or to such other person
or party that Supplier may designate.

 

c.If this Agreement is terminated for cause, the terminating party shall have
the option to cancel any outstanding purchase orders accepted prior to the
effective date of termination, and unless cancelled, such purchase orders shall
be filled and completed, notwithstanding that deliveries may occur after
termination.

 

d.Supplier agrees to continue to render all necessary aid and assistance to
Distributor in order to enable Distributor to fulfill service and upgrading
obligations to buyers of the Product from or through Distributor outstanding at
the time of any such expiration or early termination.

 

 

4.No Prejudice To Rights: Early termination of this Agreement by either party
shall be without prejudice to any rights or claims which it may have against the
other party, or which may have accrued prior to date of termination, including,
but not limited to, the right to recover any and all payments or damages which
are due or have accrued prior to such termination; nor shall termination by
either party be deemed to be the terminating party’s sole or exclusive remedy
for a breach hereof by the other party.

 

PURCHASE ORDERS

 

1.Purchase Orders: Any and all purchases of the Product shall be initiated by a
purchase order duly issued to Supplier by Distributor or its authorized
purchasing agent. Each such purchase order shall, at least, specify (i) the
quantity of the Product being ordered; and (ii) the required delivery dates
thereof.

 

a.Distributor agrees to pre-pay 100% of the amount of purchase order at the time
the order is placed with Supplier. The balance of the order, if any, shall be
paid to Supplier at the time the Product has been received by Distributor.

 

2.Cancellation of Orders: Distributor shall have the right hereunder to cancel
any purchase orders after their acceptance by Supplier but prior to the Supplier
ordering any supplies or manufacturing of said product. Distributor agrees to
forfeit any deposit, less any mitigating offset, if cancellation occurs.

 

3.Governing Terms and Conditions: The terms and conditions set forth herein
shall control all purchases hereunder. It is expressly agreed that nothing
contained in Distributor’s purchase order forms shall apply if inconsistent with
or in addition to the terms and conditions herein. In the event of a conflict
between any term or condition contained in this Agreement and Distributor’s
orders, the term or condition herein shall govern.

 

PACKAGING; TRANSFER OF TITLE; DELIVERY; ACCEPTANCE

 

1.Packaging: All Product shipped hereunder to Distributor shall be packaged by
Supplier in standard shipping cartons provided by Distributor for transport to
Distributor or Distributor’s designation of delivery pursuant a Bill of Laden.

 

 

2.Transfer of Title and Risk of Loss: Title and the risk of loss and damage to
all Product purchased hereunder shall pass to Distributor upon Supplier’s
delivery thereof to Distributor’s designated destination in the United States.
Distributor is obligated to provide any insurance required to protect the
delivery of said product.

 

3.Acceptance: Distributor shall inspect all Products hereunder promptly upon
receipt thereof or prior to shipment at the Supplier’s facility. Distributor may
reject any units which fail in any significant respect to meet Supplier’s
applicable specifications as specified in Exhibit A. Distributor shall provide
prompt notice of rejection to Supplier. Portions of a quantity of the Product
not rejected by written notification to Supplier within fifteen (15) days of
receipt shall be deemed to have been accepted by Distributor.

 

FORCE MAJEURE

 

1.Neither Distributor nor the Supplier shall be considered in default or liable
for any delay or failure to perform its obligations under this Agreement if such
delay or failure arises directly or indirectly out of any acts of God, any
government in its sovereign capacity, fires, floods, epidemics, quarantine,
restrictions, strikes, freight embargoes, shortages of components or materials,
and unusually severe weather, but in every case, the delays must be beyond the
control and without the fault or negligence of the party claiming relief under
this provision. Any obligation of Distributor or Supplier under this Agreement
will be postponed until the cause underlying the force majeure has been
eliminated at which time the obligation will again be in effect. Any loss of
time occasioned by the force majeure will not be held against the party who was
unable to comply with its obligations under this Agreement because of the force
majeure. The party claiming relief pursuant to this Article shall notify the
other party in writing promptly of the relief so claimed hereunder, and shall
present such facts within its possession as will reasonably indicate to the
other party the interval which it, in good faith, deems to be necessary to
correct such circumstances.

 

 

WARRANTIES

 

1.Neither the execution and delivery of this Agreement nor the consummation of
the actions contemplated herein by Supplier will violate any laws, statues,
ordinances, regulations, decrees, judgment, and orders including, without
limitation, all international and all federal, state, and local laws, rules and
regulations of the United States with respect to consumer health, safety and
protection, employment practices and benefits, terms and conditions of
employment, health and safety, building and zoning, environmental protection and
corrupt practices (collectively “Laws”) binding upon Supplier.

 

2.Supplier has the full and unrestricted right, power, and authority to enter
into and perform the terms, covenants, and conditions of this Agreement and to
be bound thereby during the entire term of this Agreement (including the selling
off of applicable inventory). This agreement constitutes a legal, valid, and
binding obligation of Supplier, and is enforceable against Supplier in
accordance with its terms.

 

3.Supplier warrants that no consent, approval, or authorization of, or filing or
registration with, any governmental agency or third party is required of
Supplier in connection with the execution, delivery, and performance of this
Agreement by Supplier.

 

4.No representations or warranties of Supplier contained in this Agreement, and
no other information provided by Supplier to the Distributor or Distributor’s
agents or representatives, contains or will contain an entry statement or
material facts, or omits or will omit to state a material fact necessary to make
the statements therein not misleading.

 

5.Distributor agrees that, with respect to its resale of the Product,
Distributor shall give or make no other or different warranty or representation
as to quality, merchantability, fitness, or other feature of the Product other
than as may be made by Supplier in writing. Distributor shall not furnish or
make any additional warranty without the prior written consent of Supplier.

 

 

INDEMNIFICATION; INSURANCE

 

1.Indemnification by Supplier: Supplier agrees to indemnify Distributor and to
hold Distributor, its officers, directors, and employees harmless from and
against any and all losses, costs, damages, expenses, or liability, including
attorney’s fees and costs of suit, resulting from or relating to (i) claims by
any other party resulting directly or indirectly from any breach of this
Agreement by Supplier; (ii) any acts, omissions, misrepresentations, warranties,
covenants, or obligations hereunder made or committed by Supplier, or its
employees or agents; or (iii) alleged infringement of any rights of others,
whether in the form of distribution rights, patent rights, or any other rights
of third parties, by reason of Distributor’s exercise of the rights granted by
Supplier hereunder, unless and except if such loss, cost, damage, expense, or
liability is proximately caused by the negligence of Distributor, or its agents
or employees, and provided that Distributor shall have given prompt notice in
writing to Supplier of any such claim against it as well as the bringing, or any
threat of the bringing, or any such suit, that Distributor shall have permitted
Supplier by its counsel to participate in the defense or settlement of the claim
or suit and that Distributor shall not have settled any such claim or suit
without the prior written consent of Supplier.

 

2.Insurance: Each party agrees to maintain in effect at all times during the
term of this Agreement, product liability insurance for its own benefit covering
the Product, with policy limits deemed reasonable and prudent for a business
similarly situated to such party.

 

3.Representation: The parties each represent that there are no representatives
or warranties, expressed or implied, relied upon by either party as an
inducement to entering into this Agreement except as herein stated.

 

TRADEMARKS

 

1.Supplier agrees that any and all trademarks, brand names, and/or logos that
are created by Distributor during the term of this Agreement shall be the sole
property of Distributor. These trademarks, brand names, and /or logos may not be
used, sold, traded, assigned, or transferred without the express written
permission of Distributor. In the event that this Agreement shall be terminated,
then any such trademarks, brand names, and/or logos shall remain the sole
property of Distributor and may not be used, sold, traded, assigned, or
transferred without the express permission of Distributor.

 

 

PATENTS

 

1.Supplier represents that, as of the effective date hereof, it is not aware of
any third party patents which may by infringed by the Product and that no third
party claims of infringement have been heretofore made against it. Should a
third party allege infringement of any intellectual property rights due to
Distributor’s exercise of any rights under this Agreement, Supplier shall
promptly obtain for Distributor the right to continue exercising such right or
rights.

 

CONFIDENTIALITY; INFORMATION

 

1.Confidentiality: Supplier and Distributor each agree to keep and maintain in
full confidence all information of a confidential or proprietary nature,
including, but not limited to, technical information and data learned in
connection with the use of the Product and its sale which each receives or
learns from the other. Neither party, without the express written consent of the
other party, shall disclose any such proprietary or confidential information to
a third party, except to the extent required by applicable law or government
regulation. Notwithstanding the foregoing, Supplier may freely disseminate to
its other distributors any information received from Distributor relating to the
Product or its use or sale, subject to a corresponding obligation on the part of
such distributors to maintain the confidentiality of any such information that
is proprietary or confidential. The provisions of this Paragraph shall survive
the termination of this Agreement for any reason whatsoever, except with respect
to information which shall become generally known to the public other than
through a willful or negligent act or omission of one of the parties hereto.

 

2.Exchange of Information: During the term of this Agreement, Supplier agrees to
furnish Distributor with available sales, marketing, technical, advertising and
other information relating to the Product in order to aid Distributor in
soliciting orders for the Product. Distributor and Supplier shall cooperate
regarding the exchange of information, including conferences and visits by their
respective personnel subject, however, to prior written agreement among the
parties with respect to the other’s personnel, the length of their respective
visits and the manner in which travel and other expenses of such personnel shall
be borne. Subject to the provisions of the immediately preceding Paragraph,
Distributor, and Supplier shall exchange freely and fully all available
information relating to the Product, including information relative to prices
and information likely to have an effect on the marketing and sale of the
Product by Distributor.

 

 

RELATIONSHIP OF THE PARTIES

 

1.Anything to the contrary in this Agreement notwithstanding, nothing herein
contained shall be construed as authorizing either party hereto to act as agent
for the other party hereto for any purposes whatsoever, nor to constitute or to
establish any agency relationship or co-partnership between the parties hereto
for any purposes whatsoever. Furthermore, neither party hereto shall, in the
name of or on behalf of the other party hereto, make, undertake, or accept any
promises, warranties, guarantees, or representations of any kind or participate
in the negotiation or conclusion of any contracts, and neither party hereto
shall be bound by or be liable to any third party for any act or omission of the
other party hereto or for any obligation or debt incurred by such other party
hereto. The relationship between Supplier and Distributor pursuant to this
Agreement is and shall be that of independent contractors.

 

GOVERNING LAW; ARBITRATION

 

1.Governing Law: This Agreement, including its interpretation, performance, and
enforcement, shall be governed by and constructed in accordance with the laws of
the State of California.

 

2.Arbitration: Any claim, dispute, disagreement, or controversy which arises
between the parties hereto out of or relating to the performance of this
Agreement or the breach of any of the terms or conditions set forth herein, or
which in any way relates or arises from this Agreement, including any claim
based on contract, tort, or statute, and which is not otherwise be resolved by
amicable agreement between the parties, shall be resolved exclusively by an
arbitration to be held in California or such other city as the parties mutually
agree upon and initiated in accordance with the rules of conciliation and
arbitration of the American Arbitration Association. Any controversy concerning
whether a dispute is an arbitrable dispute shall be determined by the
arbitrator. The prevailing party shall be entitled to recover from the losing
party all fee and expenses incurred by the prevailing party in connection with
the Arbitration, including reasonable attorney’s fees and the fees of the
arbitrator. Judgment upon any aware of the arbitrator may be entered in any
State or Federal court having jurisdiction thereof. The parties intend this
agreement to arbitrate to be valid, enforceable, and irrevocable.

 

 

ASSIGNMENT AND SUCCESSORS

 

1.Assignment: Distributor may not, in any manner, directly or indirectly, by way
of assignment or otherwise, transfer or otherwise dispose of any rights or
delegate any obligations under this Agreement without the prior written consent
of Supplier. Any attempt to assign any of the rights or obligations created by
this Agreement without such consent shall be null and void. Notwithstanding the
foregoing provisions of this Paragraph, this Agreement may be transferred and
assigned by Distributor to another entity which is acquiring all or
substantially all of the Distributor business, including all or substantially
all of its corporate stock or assets. Supplier shall not, in any manner,
directly or indirectly, by way of assignment or otherwise, transfer or otherwise
dispose of any rights or delegate any obligations under this Agreement without
the prior written consent of Distributor.

 

2.Binding Effect: This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and legal
representatives.

 

GENERAL PROVISIONS

 

1.Entire Agreement: This Agreement constitutes the entire agreement, and
supersedes any and all other understandings and agreements between the parties
with respect to the subject matter thereof; and no representation, statements or
promise not contained herein shall be binding on either party. This Agreement
may be modified only by a written amendment duly signed by persons authorized to
sign agreements on behalf of Distributor and Supplier and shall not be
supplemented or modified by any course of dealing or trade usage. Variance from
or additions to the terms and conditions of this Agreement in any purchase order
or other written notification from Distributor will be of no effect. The term
“this Agreement” as used herein includes any applicable Exhibit, attachments, or
future written amendments made in accordance herewith.

 

2.Survival: All obligations and duties which by their nature survive the
expiration or termination of this Agreement shall remain in effect beyond any
expiration or termination.

 

3.Notice: Any notice, request, instructions, or other document deemed by either
of the parties hereto to be necessary or desirable to be given to the other
party hereto shall be in writing and shall be sent by facsimile, telegraphed,
telexed, emailed, delivered personally, delivered by express courier such as
DHL, or mailed by registered mail or certified mail, postage prepaid, with
return receipt requested.

 

 

The persons and addresses may be changed from time to time by a notice sent. If
notice is given by personal delivery in accordance with the provisions of this
Paragraph, said notice shall be conclusively deemed given at the time of such
delivery. If notice is given by mail in accordance with the provisions of this
Paragraph, said notice shall be conclusively deemed given seven (7) days after
the deposit thereof in the mail of sender’s jurisdiction. If notice is given by
express courier, facsimile, telegraph, telex, or email in accordance with the
provisions of this Paragraph, such notice shall be conclusively deemed given at
the time that the currier or transmitting agent shall confirm delivery or
transmission thereof to the addressee.

 

4.Non-Waiver: No delay or omission or failure to exercise any right or remedy
provided for herein shall be deemed to be a waiver thereof or acquiescence to
any subsequent event giving rise to such right or remedy, but every such right
and remedy may be exercised from time to time and as often as may be deemed
expedient by the party exercising such right or remedy, regardless of any prior
delay or omission or failure to exercise the same right or remedy hereunder.

 

5.Severability: Any provision of this Agreement which is deemed invalid,
illegal, or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Paragraph, be ineffective only to the extent of such invalidity,
illegality, or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering or any other provisions of
this Agreement invalid, illegal, or unenforceable in any other jurisdiction. If
any covenant is deemed invalid, illegal, or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to ender the modified
covenant valid, legal, and enforceable.

 

6.Headings: The Article and Paragraph Headings used herein are for convenience
only and shall not be deemed to affect in any way the language of the provisions
to which they refer; nor shall such headings be constructed to broaden or narrow
such provisions.

 

 

IN WITNESS WHEREOF, the parties, intending to be hereby, have caused this
Agreement to be executed by their duly authorized representatives, on the dates
indicated below.

 

      Agreed to:       BgreeN Partners, Inc.           Dated:   11-19-2019  
By:   (SIGNATURE) [vo003_v1.jpg]          President                 Agreed to:  
    Vet Online Supply Inc.           Dated: 11-19-2019   By: (SIGNATURE)
[vo004_v1.jpg]         CEO

 

 

(GRAPHIC) [vo005_v1.jpg]

 

VERTICAL AGRICULTURAL GROW FACILITY

 

 

(GRAPHIC) [vo006_v1.jpg]

 

 

(GRAPHIC) [vo007_v1.jpg]

 

 

(GRAPHIC) [vo008_v1.jpg]

 

 

(GRAPHIC) [vo009_v1.jpg]

 

 

(GRAPHIC) [vo010_v1.jpg]

 